Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the Applicant’s amendment submitted on 08/23/2021. Claims 1-15 have been amended.  The drawing has been amended with a replacement sheet and OK to enter. Thus, claims 1-15 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/04/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 2-10 are objected to because of the following informalities:  
In claims 2-8, line 1, it is suggested the limitation recites “the monitor device” should be changed to --The monitor device--, because it should be a capital letter.
In claim 9 lines 1-2, it is suggested that the limitation recites “…of unknown electrical load” should be removed to make it clearer and avoid 112 issue. Maybe, it is a mistake to cross out the limitation instead of underline below the limitation. And claim 10 is depending on claim 9, and is objected with the same reason.
Appropriate correction is required.
Allowable Subject Matter
Claims 1 and 11-15 are allowed. And claims 2-10 should be fixed in order to place the application in allowable condition.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        11/16/2021